Notice of Allowance
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2022 has been entered.
 
2.	In virtue of this communication, claims 1, 4, 6-12, 16-19, 22, and 25-30 are patentable in this Office Action. Claims 25-30 are newly added.

Allowable Subject Matter
3.	Claims 1, 4, 6-12, 16-19, 22, and 25-30 are allowed and renumbered as 1-20.

4.	The following is a statement of reasons for the indication of allowable subject matter: 
	Bultan et al. Pub. No.: US 2007/0064662 A1 teaches time slot for DRX mode include paging block and synchronization update block (see fig. 1); and
	Wang et al. Pub. No.: US 20090275368 A1 teaches distributing paging frame in DRX cycle over SFN (see fig. 5-6).
However, the prior art of record fails to anticipate or render the claimed limitations obvious, singly or in combination, particularly, the position of synchronization signal block and paging frame in DRX cycle as detailed in the independent claims and in light of fig. 2-3.
	
Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571)270-3190.  The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643